                Case 2:19-cr-00144-TLN Document 28 Filed 09/15/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00144-TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   ALFREDO OREJEL YEPEZ, JR.,                         DATE: September 17, 2020
                                                        TIME: 9:30 a.m.
15                                Defendant.            COURT: Hon. Troy L. Nunley
16

17          This case is set for status conference on September 17, 2020. On May 13, 2020, this Court

18 issued General Order 618, which suspends all jury trials in the Eastern District of California “until

19 further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency

20 under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this

21 Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a
                          1
22 date after May 2, 2020. This and previous General Orders, as well as the declarations of judicial

23 emergency, were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00144-TLN Document 28 Filed 09/15/20 Page 2 of 4


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00144-TLN Document 28 Filed 09/15/20 Page 3 of 4


 1                                              STIPULATION

 2         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4         1.      By previous order, this matter was set for status on September 17, 2020.

 5         2.      By this stipulation, defendant now moves to continue the status conference until

 6 November 19, 2020, at 9:30 a.m., and to exclude time between September 17, 2020, and November 19,

 7 2020, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

 8         3.      The parties agree and stipulate, and request that the Court find the following:

 9                 a)      The government has represented that the discovery associated with this case

10         includes multiple reports, audio recordings, and photographs. All of this discovery has been

11         either produced directly to counsel and/or made available for inspection and copying.

12                 b)      Defense counsel was substituted on July 16, 2020, and received the discovery file

13         on September 1, 2020.

14                 c)      Counsel for defendant desire additional time review the discovery, confer with

15         their client regarding case strategy, conduct independent factual investigation, and otherwise

16         prepare for trial.

17                 d)      Counsel for defendant believe that failure to grant the above-requested

18         continuance would deny them the reasonable time necessary for effective preparation, taking into

19         account the exercise of due diligence.

20                 e)      The government does not object to the continuance.

21                 f)      Based on the above-stated findings, the ends of justice served by continuing the

22         case as requested outweigh the interest of the public and the defendant in a trial within the

23         original date prescribed by the Speedy Trial Act.

24                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25         et seq., within which trial must commence, the time period of September 17, 2020 to November

26         19, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

27         Code T4] because it results from a continuance granted by the Court at defendant’s request on

28         the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

      STIPULATION REGARDING EXCLUDABLE TIME             3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00144-TLN Document 28 Filed 09/15/20 Page 4 of 4


 1          best interest of the public and the defendant in a speedy trial.

 2          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: September 15, 2020                                MCGREGOR W. SCOTT
 8                                                            United States Attorney
 9
                                                              /s/ CAMERON L. DESMOND
10                                                            CAMERON L. DESMOND
                                                              Assistant United States Attorney
11

12
     Dated: September 15, 2020                                /s/ Manisha Daryani
13                                                            Manisha Daryani
14                                                            Counsel for Defendant
                                                              ALFREDO OREJEL YEPEZ,
15                                                            JR.

16

17

18

19                                          FINDINGS AND ORDER

20          IT IS SO FOUND AND ORDERED this 15th day of September, 2020.

21

22

23
                                                                   Troy L. Nunley
24                                                                 United States District Judge
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
